           Case 21-40540                    Doc 22            Filed 02/17/21 Entered 02/17/21 11:34:06              Main Document
                                                                           Pg 1 of 1



                                                               United States Bankruptcy Court
                                                                     Eastern District of Missouri
 In re      Missouri Jack, LLC                                                                           Case No.   21-40540
                                                                                 Debtor(s)               Chapter    11




                                                     VERIFICATION OF CREDITOR MATRIX

       The above named debtor(s) hereby certifies/certify under penalty of perjury that the attached list
containing the names and addresses of my creditors (Matrix), consisting of 10 page(s) and is true, correct and
complete.




                                                                               /s/ Navid Sharafatian
                                                                               Navid Sharafatian/Manager of TNH Partners, LLC, its Manager
                                                                               Signer/Title


                                                                               Dated:    February 17, 2021




                                                                                                                               (L.F. 2 Rev. 03/03)
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
